Citation Nr: 1439115	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left hip degenerative arthritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2013, the Veteran and his father testified via live videoconference before the undersigned.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

Subsequent to certification of the instant appeal to the Board, the Veteran submitted pertinent evidence supporting his claim.  However, the Veteran waived his right to have that evidence initially considered by the agency of original jurisdiction (AOJ).  See January 2013 Waiver of AOJ Jurisdiction.  Thus, it is properly before the Board to consider in the first instance.


FINDING OF FACT

The Veteran's left hip degenerative arthritis is manifested by flexion to 50 degrees and extension to 5 degrees, with no ankylosis, malunion, nonunion, or fracture of the femur, flail joint, or impairment of the thigh; degenerative changes of the joint is shown on x-ray.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left hip degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated February 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  She was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded two VA examinations for his left hip disability.  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's left hip disability, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran was initially granted service connection and assigned a 10 percent disability rating for left hip degenerative arthritis, effective November 6, 2009, under Diagnostic Code 5010.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by x-ray findings should be rated as arthritis, degenerative, under Diagnostic Code 5003. When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5250, a 60 percent disability rating is assigned for favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  38 C.F.R. § 4.71a.  A 70 percent disability rating is assigned for intermediate hip ankylosis.  A 90 percent disability rating is assigned for unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated.  

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  A 20 percent disability rating is assigned for flexion of the thigh limited to 30 degrees.  A 30 percent disability rating is assigned for flexion of the thigh limited to 20 degrees.  A 40 percent disability rating is assigned for flexion of the thigh limited to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent disability rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe-out more than 15 degrees.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent disability rating is assigned. 

Under Diagnostic Code 5254, an 80 percent disability rating is assigned for a flail hip.

Turing to the evidence of record, an initial rating in excess of 10 percent for left hip degenerative arthritis is not warranted.

The Veteran received treatment from Dr. D.R.H. in November 2009.  There, the Veteran complained of an inability to sit or stand for extended periods of time.  The Veteran displayed full flexion of the left hip and showed positive impingement signs.  External rotation was slightly limited to 10 degrees on the left side.  He also displayed nearly symmetric internal rotation with pain. 

The Veteran again received treatment from Dr. D.R.H. in December 2009.  There, the Veteran displayed full flexion with some discomfort and positive impingement signs were again shown.  Internal rotation was to approximately 10 degrees.  External rotation was to about 30 to 45 degrees.  Internal rotation was to about 15 degrees.

An undated letter from Dr. M.R. noted that the Veteran was at risk for premature degenerative changes and could eventually require a hip replacement.

The Veteran was afforded a VA examination in March 2010.  There, the Veteran complained of waxing and waning hip pain depending upon activity.  He displayed flexion to 70 degrees with pain.  Extension and abduction were each to 20 degrees with pain.  X-rays showed degenerative changes in the left hip.  The Veteran reported pain, including pain on repeated use.  

A May 2010 VA treatment note (Virtual VA) notes that the Veteran displayed flexion to 110 degrees and extension to 20 degrees.  He also displayed external and internal rotation to 30 degrees.  The possibility of surgical intervention was discussed.

At an October 2010 VA physical therapy session (Virtual VA), range of motion testing was performed.  The Veteran displayed left hip flexion to 90 degrees with pain and abduction to 20 degrees.  He also displayed extension to 10 degrees.  

A December 2010 VA treatment record (Virtual VA) noted left hip pain.  The  Veteran displayed left hip flexion to 90 degrees with significant pain.  External rotation was to 30 degrees.

At a December 2010 VA physical therapy session, range of motion testing was completed.  The Veteran displayed left hip flexion to 90 degrees with pain and abduction to 20 degrees.  He also displayed extension to 10 degrees.  

A May 2011 treatment record from Orthopedic Specialists of Connecticut includes range of motion testing.  Flexion was to 90 degrees and abduction was to 30 degrees. External rotation was about 20 degrees.  

In November 2011, Dr. R.B. conducted range of motion testing.  He noted a very stiff left hip with flexion to about 80 degrees.  Abduction was to 15 degrees and adduction was to 10 degrees.  An impression of severe osteoarthritis was noted.  

A January 2012 VA treatment record (Virtual VA) noted pain and stiffness.  The Veteran displayed slow gain.  He also displayed left hip flexion to 50 degrees, which was painful.  He was assessed as having degenerative joint disease of the left hip.

An April 2012 VA treatment record (Virtual VA) notes degenerative joint disease of the hip.

The Veteran was again afforded a VA examination in June 2012.  There, he reported flare ups in the form of burning and difficulty putting on his shoes.  He displayed left hip flexion to 90 degrees and objective evidence of pain began at 90 degrees.  He also displayed extension to 5 degrees, with pain occurring at 5 degrees.  No abduction was lost beyond 10 degrees.  Abduction did not limit the Veteran's ability to cross his legs, nor did rotation limit the Veteran toeing-out more than 15 degrees.  The Veteran was unable to perform repetitive use testing with three repetitions.  Functional loss was reported as less movement than normal, weakened movement, pain on movement, atrophy of disuse, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  Muscle strength was reported as normal.  The Veteran does not have ankylosis of the hip.  There was also no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  X-rays showed degenerative changes.  Functional impairment in the form of being unable to secure a position with law enforcement was reported.

Applying the above evidence to the applicable diagnostic codes, an initial rating in excess of 10 percent is not warranted.

Under Diagnostic Code 5250, a rating in excess of 10 percent is not warranted.  The evidence of record does not reveal ankylosis of the hip.  Indeed, such was expressly denied at the Veteran's June 2012 VA examination.

The Veteran has displayed extension to 5 degrees.  See June 2012 VA Examination Report.  This would warrant a 10 percent rating under Diagnostic Code 5251, which is the maximum rating under that diagnostic code.

Under Diagnostic Code 5252, a rating in excess of 10 percent is not warranted as the Veteran has never displayed limitation of flexion to 30 degrees.  Indeed, the Veteran has constantly displayed flexion to a degree of greater than 30.  At no point has the Veteran ever displayed flexion that would warrant a 20 percent rating under Diagnostic Code 5252.

Under Diagnostic Code 5253, a rating is not warranted. At his June 2012 VA examination, the Veteran did not display limitation of abduction of the thigh such that the legs cannot be crossed or that it was not possible to toe-out more than 15 degrees.  There also was no limitation of thigh abduction with motion lost beyond 10 degrees.  As such, a rating under Diagnostic Code 5253 is not appropriate. 

There is also no evidence that the Veteran suffers from a flail hip and, accordingly, a rating under Diagnostic Code 5254 is not warranted.

As the Veteran is entitled to a 10 percent rating under Diagnostic Code 5251, as he displayed limitation of extension to 5 degrees, a compensable rating under Diagnostic Code 5010 is not appropriate as that diagnostic code only applies where limitation of range of motion would otherwise be rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Board acknowledges that, while the veteran's right hip has repeatedly been reported to be productive of pain, it has not been shown to result in such disabling pain productive of functional impairment to warrant consideration of assignment of a rating in excess of 10 percent under the criteria of 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, supra.  Although a higher rating may be assigned on account of functional losses that equate to disability contemplated by greater limitation of motion of the hip, DeLuca, supra, the salient point to be made in this regard is that the Court in DeLuca stated that such a consideration should be undertaken only when it is possible for the examiner to provide an opinion as to the degree pain further limits motion. Moreover, the June 2012 VA examiner took into account the Veteran's pain when providing his left hip range of motion.

The Board also acknowledges the Veteran's argument that he may require a left hip replacement.  See Hearing Transcript at pg. 4; March 2010 Statement of Veteran; March 2010 Statement of Veteran's Father.  However, regardless of why the Veteran has not undergone a hip replacement, the diagnostic code relating to hip replacements requires that the Veteran actually undergo a hip replacement in order to be evaluated under those provisions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  Simply put, as the Veteran has not actually undergone a hip replacement, Diagnostic Code 5054, relating to hip replacements, is not currently applicable.  

The Board finds that the rating criteria used to evaluate the Veteran's service-connected left hip disability reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250-5255, reasonably describe the Veteran's left hip disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For this reason, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   

In light of the above, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected left hip disability is not warranted at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an initial increased evaluation for a left hip disability must be denied.




ORDER

Entitlement to an initial rating in excess of 10 percent for left hip degenerative arthritis is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


